Citation Nr: 1817310	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1972, April 1992 to September 1995, and October 2001 to October 2002.  The Veteran also had active/inactive duty for training purposes (ACDUTRA/INACDUTRA) in the Air Force National Guard/Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a November 2015 videoconference hearing in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

When this case was previously before the Board in December 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These records were reviewed in connection with the decision outlined below.


FINDINGS OF FACT

1.  A right shoulder disability was not shown in service or for many years thereafter, and has not been shown to be related to service.

2.  A right wrist disability was not shown in service or for many years thereafter, and has not been shown to be related to service.

3.  A right elbow disability was not shown in service or for many years thereafter, and has not been shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in November 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in December 2016 to, in pertinent part, obtain an addendum VA opinion.  An addendum VA opinion was received in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  "Active military, naval, and air service" includes active duty, any period of ACDUTRA during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6 (a).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C. § 101; Venturella v. Gober, 10 Vet. App. 340 (1997).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Right shoulder bursitis, right wrist tendonitis, and right elbow tendonitis are not considered to be "chronic diseases" under 38 C.F.R. § 3.309.  Therefore, service connection for these disabilities on a presumptive basis is not to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA treatment records show diagnoses of right shoulder bursitis, right wrist tendonitis, and right elbow tendonitis.  Accordingly, Hickson element (1) is met for these claims.

The Veteran contends that his conditions have existed since he was pushed through a window while on active duty with the National Guard in June 1989.  A June 11, 1989, service treatment record shows treatment for right arm abrasions and deep laceration to the right wrist from running into a window and from a glass door; the Veteran had sutures placed and later removed from his right wrist.  Air Force National Guard/Reserve point credit summaries document the assigned duty code of "annual tour" from June 5 to June 16, 1989.  Accordingly, the June 11, 1989, injury was sustained during a period of ACDUTRA.  Accordingly, Hickson element (2) is at least arguably met for these claims.

The Veteran was afforded a VA examination in February 2016 in which the examiner stated that he was treated for a right elbow, right shoulder, and right wrist complaint only once in 1989 while on active duty, assuming it was ACDUTRA. The examiner stated that this was just an acute, isolated, and minor soft tissue injury with no lasting effects.  The examiner also stated that the Veteran was never seen again, from 1989 until the present (over 26 years); this huge gap in treatment negated any continuity of treatment/care of the claimed disabilities from the time of discharge.  The examiner opined that there was no evidence to support a permanent residual or chronic disabling condition for the right elbow, right shoulder, or right wrist.  The examiner opined that it was less likely than not (less than 50 percent), that the Veteran had a diagnosis of a right elbow, right shoulder, or right wrist disability that incurred in or was caused by the complaint during service.

The Board sought clarification from the February 2016 VA examiner in the December 2016 remand.  In response to the Board's remand, the Veteran was afforded VA examination in February 2017 in which the same examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran suffered an acute injury during his ACDUTRA, and there was no evidence of him having any further issues with the situation to include during ACDUTRA; this did not result in any permanently disabling sequelae, or further aggravation or worsening, at any level.  The examiner stated that there was no continuity of care/continuation of symptomatology for his elbow, shoulder, or wrist, from 1989 until 2008, a period of 19 years.  The examiner stated that there was no supporting evidence of a permanent residual or chronic condition for the elbow, shoulder, or wrist.  The examiner opined that the Veteran's pain in these areas, was most likely age-related in causality.  Therefore, the examiner opined that it was less likely than not that any right shoulder, right wrist, or right elbow disability diagnosed during the pendency of this claim (to include chronic bursitis of the right shoulder, chronic traumatic tendinitis of the right elbow, and chronic tendinitis of the right wrist) was incurred in or aggravated by any verified period of ACDUTRA.

The Board finds the opinion from the VA examiner to be probative as it was well-supported and consistent with the documented record, to include the Veteran's treatment records.  Accordingly, the Board concludes that the VA opinions carry significant weight.  The VA examiner made it clear that it was his opinion that the Veteran had an acute injury during a period of ACDUTRA that did not cause permanent disability.  That is, medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The examiner instead found that the Veteran's claimed disabilities are most likely related to his age.

The Board acknowledges that the Veteran is competent to testify as to his beliefs and symptoms.  However, there is nothing in the record to suggest that he has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding diagnosis or etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).   In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case as the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right elbow disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


